Exhibit 10.19

SECOND AMENDMENT TO SERVICES AGREEMENT

THIS SECOND AMENDMENT TO SERVICES AGREEMENT (the “Second Amendment”), effective
as of January 1, 2019 (the “Effective Date”), is between Verrica Pharmaceuticals
Inc., a Delaware Corporation (the “Company”) and PBM Capital Group, LLC, a
Delaware limited liability company (“PBM”). Company and PBM are collectively the
“Parties”.

RECITALS

WHEREAS, the Parties entered into a Services Agreement effective August 14, 2016
(the “Services Agreement”) where, in pertinent part, the Company retained PBM to
provide certain accounting, back office support, and other services (the
“Services”) to the Company;

WHEREAS, the Parties subsequently executed an Amendment to Services Agreement on
March 29, 2018 (the “First Amendment”) to adjust the fee set forth in the
Services Agreement to reflect the Company’s then current utilization of the
Services under the Services Agreement; and

WHEREAS, the Company has reduced and/or eliminated its need for certain Services
since the execution of the First Amendment and, accordingly, the Parties now
desire to adjust the fee set forth in the Services Agreement to reflect the
Company’s current utilization of such Services, as set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree to amend the Services Agreement as follows:

1.Incorporation of Recitals by Reference.  The above Recitals are hereby
incorporated into this Second Amendment.

2.Effective Date.  The Parties agree that the changes agreed upon in this Second
Amendment shall be effective in all respects as of the above-referenced
Effective Date.

3.Amendment of Fee.  The Parties agree that, upon the Effective Date, Section 4
of the Services Agreement shall be amended to remove “$50,000 per month” in such
Section and replace it with “$26,333 per month (the “Fee”).”

4.Amendment of Termination Provisions.  The Parties agree that, upon the
Effective Date, Section 5(c) of the Services Agreement shall be amended to:

a.Remove both the functional area and fee adjustment line item in its entirety
for (i) Accounting Management and (ii) Accounting Staff; and

 

--------------------------------------------------------------------------------

 

b.Revise the fee adjustment in the functional area of Contract Administration
and Legal Support by removing the “11,500.00” number in such line item in such
Section and replacing it with “$1,500.00.”    

5.Effect of Amendment.  Except as otherwise provided herein, all other
provisions of the Services Agreement are hereby ratified and confirmed and all
the terms, conditions, and provisions thereof remain in full force and effect.

IN WITNESS WHEREOF, the Company and PBM have caused this Second Amendment to
Services Agreement to be duly executed as of the Effective Date first above
written.

 

 

 

COMPANY:

 

 

 

 

 

 

 

Verrica Pharmaceuticals Inc.

 

 

 

 

 

 

 

By:

 

/s/ Ted White

 

 

 

 

 

 

 

Ted White, CEO

 

 

 

 

 

 

 

 

 

 

 

 

PBM:

 

 

 

 

 

 

 

PBM Capital Group, LLC

 

 

 

 

 

 

 

By:

 

/s/ Paul Manning

 

 

 

 

 

 

 

Paul B. Manning, CEO

 

2

 